Larremore, Ch. J.
[After stating the facts as above.] —The appellant claimed upon the trial and insisted upon the argument of the appeal that the certificate signed by her husband was not binding upon her, on the ground that at the date of the certificate, September 14th, 1884, she was the owner of the premises, and the certificate of her husband, the former owner, could not affect or estop her as a purchaser from any defense she might have as such purchaser against the validity of the mortgage. This proposition is not supported by authority. She was a party to the mortgage and therefore cannot deny knowledge of it at the time she derived title. Her husband was the owner of the premises when he executed the mortgage, in which she joined to free her right of dower. Coar was clearly entitled to give the certificate in question in order that the assignee of the bond and mortgage might be satisfied as to their validity. That certificate was an estoppel against the parties to it as privies and grantees (Lesley v. Johnson, 41 Barb. 359; Smyth v. Munroe, 84 N. Y. 354; Weyh v. Boylan, 85 N. Y. 394; Smyth v. Knickerbocker Life Ins. Co., 84 N. Y. 589; Smyth v. Lombardo, 15 Hun 415; Barnett v. Zacharias, 24 Hun 304; Real Estate Trust Co. v. Seagreave, 49 How. Pr. 489).
As it appears by the record the delivery of the deed to the appellant was subsequent to that of the certificate, and there is no proof that it was delivered prior to the date of its record.
This view of the case disposes of the various exceptions raised during the trial, and leads to the conclusion that the judgment appealed from should be affirmed.
J. F. Daly and Bookstaver, JJ., concurred.
Judgment affirmed.